— Order unanimously modified on the law and as modified affirmed without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: In this action seeking a divorce on the ground of cruelty, the court properly denied defendant’s motion to dismiss plaintiff’s complaint. The complaint complies with the specificity requirement of CPLR 3016 (c). The court erred, however, in denying defendant’s request for interim counsel fees. Domestic Relations Law § 237 provides that an award of counsel fees may be made in order to adjust any substantial disparity in the parties’ resources and enable the moving spouse to defend the action (see, Wolf v Wolf, 160 AD2d 555, 556). We therefore set aside so much of the order as denied interim counsel fees and remit for the award of an appropriate amount. (Appeal from Order of Supreme Court, Onondaga County, Stone, J. — Counsel Fees.) Present — Callahan, J. P., Boomer, Pine, Lawton and Boehm, JJ.